Citation Nr: 1519811	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 6, 2011, and in excess of 20 percent thereafter, for residuals, status post laminectomy L4-L5 with spondylosis and disc disease (previously evaluated as residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes, with a rating of 10 percent, effective September 29, 2008.  In an August 2012 rating decision (in VBMS), it increased the rating to 20 percent, effective September 6, 2011.  This was not a full grant of the benefit sought, and the appeal continues.

The Board notes that the Veteran's appeal originally included claims of service connection for a right drop foot disability, bilateral hand and finger disabilities, hypertension, and a traumatic brain injury.  See July 2009 notice of disagreement (received in August 2009).  Nevertheless, he did not submit a substantive appeal for those particular issues.  Rather, he indicated in his September 2010 substantive appeal that he was only appealing the issue of entitlement to an increased rating for a residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes.  Therefore, the issues of service connection for a right drop foot disability, bilateral hand and finger disabilities, hypertension, and a traumatic brain injury are not in appellate status.  See 38 U.S.C.A. § 7105(d)(3).

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded examinations in December 2008 and October 2011.  On both occasions, flare-ups of back symptoms were reported.  Neither examination contains an attempt to estimate any additional functional impairment resulting from such flare-ups and neither contains an adequate explanation for why such estimate cannot be provided.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Such should be accomplished on remand.  As the last examination is now 3 years old, the Board finds that another examination should be conducted to best measure the current severity of the disability.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA spine examination.  All necessary testing, to include range of motion testing, should be conducted.  The examiner should note any loss of motion with repetitive movement due to pain, weakness, fatigability and related factors.  The examiner should also estimate any additional functional loss during flare-ups, and express this in degrees of lost motion.  Even if no flare-ups are presently reported, the examiner must estimate any loss of function as a result of flare-ups reported at the prior examinations.  The Board recognizes that this question requires an imprecise estimation, but the examiner is asked to please attempt to state an answer to the best of his or her ability.  If the information cannot be provided then a specific reason should be given for why this is so.  The examiner should also note any periods of incapacitation requiring bedrest by a physician.  Any related neurologic issues should also be noted and described, to include results of reflex, sensation, and motor strength testing.  

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals






